DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-5 and 7-20 of U.S. Application 16/849,868 filed on August 24, 2021 are presented for examination.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on February 04, 2022 has been considered by the examiner.

Response to Arguments

Entry of Amendments
Amendments to claims 1-5, 7-9, and 15-20 have been entered.
Claim 6 has been cancelled.


Rejections under USC 102 and 103
“Applicant's arguments filed on 08/24/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a device comprising: wherein the first terminal of the plurality of terminals is an external terminal of the one or more external terminals and is configured to electrically connect to a measurement circuit, wherein the measurement circuit is configured to output a first signal at a first time indicating a measurement of a first value of an electrical characteristic between the first terminal and the second terminal while the circuit is performing the one or more circuit operations, wherein the measurement circuit is configured to output a second signal at a second time indicating a second value of the electrical characteristic between the first terminal and the second terminal in combination with the other limitations of the claim.

Claims 2-5 and 7-14 are also allowed as they depend on allowed claim 1.

Regarding claim 15, the prior art of record taken alone or in combination fail to teach or suggest a method comprising: at the first time, outputting, by the measuring circuit, a first signal indicating a first value of the electrical characteristic; at the second time, outputting, by the measuring circuit, a second signal indicating a second value of the electrical characteristic; comparing, by processing circuitry, the first value of the measured electrical characteristic at the first time to the second value of the electrical characteristic at the second time; and while the circuit is performing the one or more circuit operations, determining, by the 

Claims 16and 17 are also allowed as they depend on allowed claim 1.

Regarding claim 18, the prior art of record taken alone or in combination fail to teach or suggest system comprising: wherein the plurality of terminals comprises one or more external terminals [[is]] configured to provide electrical connections to the integrated circuit; wherein the first terminal of the plurality of terminals is an external terminal of the one or more external terminals and is configured to electrically connect to the measuring circuit, wherein the measuring circuit is configured to output a first signal at a first time indicating 

Claims 19 and 20 are also allowed as they depend on allowed claim 18.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.